DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the Expedited Patent Board Decision – Examiner reversed, filed 09/16/2021, Claims 1-20 are pending. No new matter has been added.

With respect to the expedited filed after Patent Board Decision filed on 09/16/2021, see pages 3-5, the rejection of claims 1-20 are reversed. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 14 and 16 respectively recite the limitations of: an input that receives an image; a processor that: detects an object in the image, determines a contour of the object in the image that defines a perimeter of the object; generating a mask that is circumscribed by the perimeter of the object to produce a first region of the object within a perimeter of the mask and a second region of the object between the perimeter of the object and the perimeter of the mask, wherein the second region comprises a continuous border area of at least a given width between the perimeter of the object and the perimeter of the mask; and applies the mask to the object in the image to produce an output image that includes a substantial reduction in the visibility of the first region of the object within the mask and enables viewing of the second region of the object within the border area; and an output that provides the output image to a display.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Rezaee and Nie et al. discloses masking bright portion of an image using region growing algorithm where a point is automatically or manually selected and pixels are iteratively added. 



“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9547908 B1
Bakic, Predrag R., et al. "Mammogram synthesis using a 3D simulation. I. Breast tissue model and image acquisition simulation." Medical physics 29.9 (2002): 2131-2139. (Year: 2002)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Pinalben Patel/Examiner, Art Unit 2661